Case: 11-11789       Date Filed: 03/05/2014      Page: 1 of 4
                                                                      [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 11-11789
                               ________________________

                         D.C. Docket No. 1:09-cr-20628-DLG-4

UNITED STATES OF AMERICA,
                                                                          Plaintiff-Appellee,

                                            versus


LUCIA PELUFFO,
                                                                      Defendant-Appellant.


                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                      (March 5, 2014)


Before ANDERSON and GILMAN, ∗ Circuit Judges, and JOHNSON, ∗∗ District
Judge.




       ∗
        Honorable Ronald Lee Gilman, United States Circuit Judge for the Sixth Circuit, sitting
by designation.
       ∗∗
        Honorable Inge Prytz Johnson, United States District Judge for the Northern District of
Alabama, sitting by designation.
              Case: 11-11789     Date Filed: 03/05/2014   Page: 2 of 4


PER CURIAM:

      In this direct criminal appeal, Defendant makes only two arguments. First,

Defendant argues that there was insufficient evidence to support the jury’s verdict.

As part of this argument, Defendant maintains that her completion of the several

change of address forms was a mere ministerial act performed by her at the

direction of her employer. Second, Defendant argues that she was improperly

charged under 18 U.S.C. §1001(a)(2), which, she argues, applies only to oral

statements, while §1001(a)(3) applies to written statements. We reject both

arguments and affirm.

      We conclude that the evidence was sufficient to support the jury’s finding

that Defendant made the several statements as charged, that the statements were

material and false, and that they were made with specific intent to deceive the

Postal Service. The Defendant admitted signing the names of four persons on five

change of address forms she submitted to the Postal Service, in each case

requesting that the named person’s mail addressed to the old address be forwarded

instead to a new address, a Post Office box controlled by her employer. There was

ample evidence that Defendant knew that the new address was a Post Office box

controlled by her employer. The form which Defendant signed expressly provided

as follows:

      The forms contain a provision, requiring a signature, that:
      The person who prepares this form states that he or she is the person,
      executor, guardian, authorized officer, or agent of the person for
      whom mail would be forwarded under this order. Anyone submitting
              Case: 11-11789     Date Filed: 03/05/2014    Page: 3 of 4



      false or inaccurate information on this form is subject to punishment
      by fine or imprisonment or both under Sections 2, 1001, 1702 and
      1708 of Title 18, United States Code.

Defendant obviously knew she was not the person whose name she signed. And

the jury could find that she knew she was not authorized by the named persons to

sign their names. Especially in light of the fact that Defendant signed the names of

others on this change of address form twenty-seven times and especially in light of

the fact that Defendant repeatedly simply signed the names of others instead of

signing her own name as authorized agent of the named person, as the form

expressly suggested, we believe the jury could reasonably infer that the Defendant

submitted the false statements with specific intent to deceive the Postal Service.

Finally, the jury could reasonably have rejected the Defendant’s argument that she

merely performed an innocent ministerial act at the direction of her employer;

falsely signing someone else’s name on a document to be submitted to a federal

agency is such an unusual – and obviously wrong – act that the jury could infer

that a reasonable employee would not do that merely because her employer asks

her to do so. This is so especially because even an employee who felt pressure

from her boss could have signed her own name as authorized agent, as the form

expressly suggested. Also, this is so especially in light of the fact that the form

expressly warns of the criminal significance of false information.



                                          3
              Case: 11-11789     Date Filed: 03/05/2014    Page: 4 of 4



      Turning to Defendant’s argument that she was improperly charged under 18

U.S.C. §1001(a)(2), we reject this argument as untimely. Challenges to

indictments must be raised before trial unless the claim is that the indictment does

not state an offense or does not invoke the court’s jurisdiction. Fed.R.Crim.P.

12(b)(3). This indictment clearly states a crime and invokes the court’s

jurisdiction. See United States v. Hutcheson, 312 U.S. 219, 229, 61 S. Ct. 463,

464 (1941). Therefore, we reject Defendant’s argument as untimely.

      Accordingly, the judgment of the district court is

      AFFIRMED.




                                          4